HARRIS, Chief Judge,
concurring specially.
In an abundance of caution, I concur because of the express dictates of Ree v. State, 565 So.2d 1329 (Fla.1990). However, since the judge in the case stated his reasons for departure in the record at sentencing and filed them with the clerk within eight days of sentencing, it appears rather harsh to the state to now immunize the defendant from an otherwise appropriate sentence because of this judicial delay. Perhaps the supreme court is now willing to reconsider Ree based on its statement in Harris v. State, 645 So.2d 386 (Fla.1994):
... and most appropriate to our resolution of the instant case, the court noted that “The Constitution does not require that sentencing should be a game in which a wrong move by the judge means immunity for the prisoner, (citation omitted).
GOSHORN, J., concurs.